 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
12 SCOTT STONER, an individual,                 Case No. 5:16-CV-01045-JAK(PLAx)
13                 Plaintiff,
                                                AMENDED JUDGMENT
14         v.
15 COUNTY OF RIVERSIDE, a                       JS-6
   municipal entity, DEPUTY RICHARD
16 FRANSIK, an individual, DEPUTY
   MICHAEL HEUER, an individual, and
17 DOES 1 through 10, inclusive,
18                 Defendants.
19
20
21
22
23
           After a Jury Trial conducted on January 8-11, and 15, 2019, the Jury rendered
24
     a verdict with respect to all remaining, operative causes of action brought by the
25
     plaintiff, Scott Stoner (“Plaintiff”), against defendants Richard Fransik (“Fransik”)
26
     and the County of Riverside. Specifically, the jury answered the first two questions
27
     on the verdict form as follows:
28
 1         Question 1:
 2         Did Corporal Richard Fransik use excessive or unreasonable force against
 3         Scott Stoner?
 4
 5                YES __x___           NO _____
 6
 7         Question 2:
 8         Was Corporal Richard Fransik’s use of excessive or unreasonable force the
 9         moving force in causing harm to Scott Stoner?
10
11                YES _____            NO __x___
12         The verdict form was signed and dated, and the verdict was entered following
13 a poll of each of the eight jurors as to the verdict.
14         Prior to submission of the case to the jury, orders were entered granting
15 stipulations by the parties to dismiss with prejudice all of Plaintiff’s claims against
16 defendant Deputy Michael Heuer and to dismiss with prejudice Plaintiff’s third cause
17 of action for negligence against Fransik and the County of Riverside.
18         Therefore, it is hereby determined that judgment is entered in this action as
19 follows:
20         1.     As to the First Claim for Relief – Unreasonable Use of Force/Excessive
21 Force – pursuant to 42 U.S.C. §1983 by Plaintiff against Fransik and Heuer, in favor
22 of the Plaintiff as to his claim against Fransik. Plaintiff shall recover $1 in nominal
23 damages as to this claim.
24         2.     As to the Second Claim for Relief – Battery – pursuant to Cal. Gov’t
25 Code §§815.2(a), 820(a) and Cal. Civ. Code §43, by Plaintiff against defendants
26 County of Riverside, Fransik and Heuer, in favor of the defendants. Plaintiff shall
27 recover nothing as to this claim.
28
1        3.     As to the Third Claim for Relief – Negligence – pursuant to Cal. Gov’t
2 Code §§ 815.2(a), 820(a) by Plaintiff against defendants County of Riverside, Fransik
3 and Heuer, in favor of the defendants. Plaintiff shall recover nothing as to this claim.
4        IT IS SO ORDERED AND ADJUDGED.
5
6 Dated: July 12, 2019
7
8
9                                            JOHN A. KRONSTADT
10                                           UNITED STATES DISTRCT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
